Vacated and remanded by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael D. Stephenson appeals the district court’s orders denying his motion filed pursuant to 18 U.S.C. § 3582(c)(2) (2006), and motions for clarification and reconsideration. In light of our recent decision in United States v. Stewart, 595 F.3d 197 (4th Cir.2010), we vacate the district court’s orders and remand for further proceedings consistent with Stewart. *353We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

VACATED AND REMANDED.